Name: Commission Regulation (EEC) No 3326/90 of 19 November 1990 correcting Regulation (EEC) No 3283/90 fixing the maximum export refunds on olive oil under the standing invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 11 . 90 Official Journal of the European Communities No L 320/15 COMMISSION REGULATION (EEC) No 3326/90 of 19 November 1990 correcting Regulation (EEC) No 3283/90 fixing the maximum export refunds on olive oil under the standing invitation to tender HAS ADOPTED THIS REGULATION : Article 1 All references to '23rd partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3246/89' in Regulation (EEC) No 3283/90 are hereby replaced by '1st partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3192/90'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/66 of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1), as last amended by Regulation (EEC) No 2902/89 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3283/90 (4) fixes the maximum export refunds on olive oil under the standing invitation to tender ; whereas, as a result of an error, reference was made to the 23rd partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3246/89 instead of the 1st partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3192/90 ; whereas this error should therefore be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 280, 29 . 9. 1989, p. 2. (3) OJ No L 145, 30 . 5. 1986, p. 8 . ¥) OJ No L 315, 15. 11 . 1990, p. 23 .